Citation Nr: 1618576	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from November 1977 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2015, where the Board denied an increased rating for the service-connected back disability.  The Board also found the TDIU issue on appeal was raised by the record during the appeal of the rating issue (see Rice v. Shinseki, 22 Vet. App. 447 (2009)); therefore, the Board remanded the issue of TDIU for initial development.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.  

CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

A December 2015 VCAA notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The December 2015 VCAA notice letter also attached a VA Form 21-8940 (discussed below), which solicited specific information needed to substantiate a claim for TDIU.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), post-service VA and private treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant documentation, including VA treatment records and Social Security Administration (SSA) records have been secured and all relevant facts have been developed.  

Consistent with the November 2015 remand directives, the December 2015 VCAA notice letter included a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to submit.  To date, this information has not been received by VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed to submit VA Form 21-8940, VA's duty to assist him in the development of this matter is met.  The Board notes that the RO did not schedule the Veteran for a VA general examination regarding TDIU, following the Veteran's failure to submit the requested information.  However, the Veteran has been afforded VA spine examinations, which have yielded findings relevant to his TDIU claim.  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the pertinent regulatory provisions.  Therefore, these examinations are collectively adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds substantial compliance with the November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Analysis 

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is not warranted.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Even when the percentage requirements under 38 C.F.R. § 4.16(a) are not satisfied, a total disability evaluation may still be assigned on an extraschedular basis.  Indeed, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Veteran's service-connected disabilities consist of degenerative disc disease of the lumbar spine rated as 20 percent disabling and hemorrhoids rated as noncompensable, for a combined rating of 20 percent.  Thus, the Veteran has not met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  Therefore, the Board will consider whether referral for an extraschedular TDIU rating is warranted.  

The Veteran asserts that he is entitled to a TDIU based on his service-connected back disability.  There is no suggestion either by lay or medical evidence, that the Veteran's service-connected hemorrhoids preclude substantially gainful employment.  The evidence shows that he last worked in September 2010.

The Board notes that the SSA found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical impairment, since September 5, 2012.  A March 2013 disability determination by the SSA lists degenerative disc disease of the lumbar spine as a primary diagnosis and osteoarthritis of the left knee as a secondary diagnosis.  The Board notes that consideration may not be given to the impairment caused by the nonservice-connected left knee disability when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In his December 2012 SSA Function Report, the Veteran reported being a carpenter for over 20 years and that his non-service connected left knee disorder and his service-connected back disability impact his ability to lift, bend, kneel, and crawl.  Further, he reported that he can stand for twenty minutes to one hour and can sit for longer but is required to shift often.  A medical vocational expert determined that his physical limitations prevent him from past relevant work.  However, the vocation expert determined that the Veteran is capable of sedentary employment.  

A January 2012 VA examiner opined that the Veteran's lumbar disability did not impact his ability to work.  At a May 2014 VA spine examination, the Veteran reported flare-ups that impact his ability to walk more than one hour, perform household chores, and perform yardwork.  The VA examiner noted that the Veteran's flare-ups impact his ability to work.  The examiner did not render an opinion on sedentary employment.   

The Board acknowledges that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the Veteran has not submitted any medical opinion evidence to rebut the SSA and the January 2012 VA employability findings.  Moreover, there is no other competent evidence of record that contradicts the SSA expert's and the January 2012 VA examiner's determinations, which are predicated on a clinical examination of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, upon reflection, the Board agrees with the RO, that an additional VA examination is not necessary, as the previous VA spine examinations have yielded findings relevant to his TDIU claim.  Further, the Veteran's failure to submit VA Form 21-8940 has also precluded potentially favorable evidence to include, a history of his work experiences, education, and training.  See Wood, 1 Vet. App at 193 (noting that the duty to assist is not a one-way street).  

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria, including 38 C.F.R. § 4.16 (b) referral, for TDIU have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


